The appellants, Thos. F. Brady, A. Deutsch, and L. C. Edwards, prevailed in their appeal in this cause to the extent that the cause was reversed and remanded at the former term of this court. 211 S.W. 802. On October 18, 1919, appellees filed a motion in this court to retax the costs so as to include an item of $128.70, representing stenographic fees incurred in preparing a statement of facts, alleging that the error in omitting the item was not discovered until after the adjournment of this court. The motion also alleges that the mandate in the case was issued on the 14th day of May, 1919, and filed in the district clerk's office of Bexar county, Tex., on the 26th day of May, 1919. It appears from the motion that this item of costs was not taxed in the district court and was not included in the bill of costs in the transcript filed in this court.
This motion comes too late. It was appellees' duty to see that the bill of costs was correct in the first instance, and this court will not now consider re-taxing the costs, but will follow the rule of practice prevailing in such cases and overrule the motion. Zarate et al. v. Villareal et al., 159 S.W. 873; H.  T. C. R. R. Co. v. Montgomery, 189 S.W. 350.
Motion overruled.